DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 3/10/2021.
Claims 1-8 are amended.
Claims 1-8 are pending in the current application.
Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a portable foldable aquaplane including a seat handles and pedals and a buoyancy device comprising a head buoyancy component comprised of a first head buoyancy member and a second head buoyancy member which are swingably/hingedly connected and the second head buoyancy member is foldably connected with a front end of the body buoyancy component and where the handle is connected with the first head buoyancy member through a first telescopic rod and the seat cushion is connected with the body buoyancy component through a second telescopic rod. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140370767 discloses a portable water cycle with a seat, pedal, handles, and buoyancy members that are hingedly connected and foldable.  US 5374206 discloses a pedal operated watercraft with a seat, handle, pedals, and buoyant members which are swingably connected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617